Exhibit 10.9

AMENDMENT TO EMPLOYMENT AGREEMENT


AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of March 12, 2015
between Validus America, Inc., a Delaware corporation (the “Company”), and
Jonathan P. Ritz (the “Executive”).


WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of September 1, 2010 as amended on October 1, 2010 (the “Agreement”);


WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
herein;


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Executive hereby agree as follows:


1.
Section 1.01 of the Agreement is amended to include the following definition:



““Change in Control” has the meaning set forth in the Amended and Restated
Validus Holdings, Ltd. 2005 Long Term Incentive Plan as in effect on March 12,
2015.”


2.
The second sentence of Section 5.01 is amended to read as follows:



“For purposes of this Agreement, the “Date of Termination” shall mean the first
to occur of the following: (a) the twelve (12) month anniversary of the Company
providing Notice of Termination (as defined below) without Cause to the
Executive (other than within twenty-four (24) months following a Change in
Control); (b) immediately upon the Company providing Notice of Termination for
Cause to the Executive; (c) the twelve (12) month anniversary of the Executive
providing Notice of Termination to the Company for Good Reason (other than for
Good Reason within twenty-four (24) months following a Change in Control),
subject to the terms of Section 5.03 below; (d) the twelve (12) month
anniversary of the Executive providing Notice of Termination to the Company
without Good Reason; (e) immediately upon the Company providing Notice of
Termination without Cause to the Executive or the Executive providing Notice of
Termination to the Company for Good Reason, in each case within twenty-four (24)
months following a Change in Control, subject to the terms of Section 5.04
below; (f) the fifth (5th) day following the Company providing Notice of
Termination to the Executive as a result of the Executive’s Permanent
Disability; or (g) the date of the Executive’s death.”


3.
Article 5 of the Agreement is amended by adding the following new Section 5.04
to Article 5 and renumbering current Sections 5.04 and 5.05 as Sections 5.05 and
5.06, respectively:



“Termination Without Cause or For Good Reason Following a Change in Control.
Notwithstanding anything set forth in this Agreement, if the Employment Period
shall be terminated by the Company without Cause or by the Executive for Good
Reason, in each case within twenty-four (24) months following a Change in
Control, the Executive shall: (a) receive a lump sum payment on the Date of
Termination equal to two (2) times the sum of (A) Base Salary plus (B) the
target annual bonus set forth in Section 4.02 above; (b) receive the benefits
set forth in Sections 4.03(a) and (c) above through the twenty-four (24) month
anniversary of the Date of Termination; and (c) receive reimbursement for all
Reimbursable Expenses incurred by the Executive prior to the Date of
Termination; provided that, if and to the extent necessary to avoid accelerated
taxation and/or penalties under Section 409A or Section 457A of the Code, a
portion of the amounts payable



--------------------------------------------------------------------------------



pursuant to clause (a) of this Section 5.04 shall be paid in accordance with the
terms of this Agreement as in effect on March 12, 2015 (i.e., monthly on the
last working day of each month in arrears in equal installments over the twelve
(12) months following the Date of Termination). The Executive’s entitlements
under all other benefit plans and programs of the Company shall be as determined
thereunder. Any amounts payable pursuant to this Section 5.04 after the
Executive’s “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company will be subject to Section 12.14 below.”


4.
Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.



5.
This Amendment may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all of
which counterparts taken together will constitute one and the same agreement.





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
VALIDUS AMERICA, INC.
By:    /s/ Robert Kuzloski
Printed Name: Robert Kuzloski
Title: Director


By:    /s/ Jonathan P. Ritz
Printed Name: Jonathan P. Ritz









